           Case 2:19-cr-00140-MRH Document 36 Filed 10/10/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            )
                Plaintiff                           )
                                                    )
                  vs.                               ) No. 2:19-cr-140
                                                    )
ROBERT COLEMAN                                      )
              Defendant                             )


                                 HEARING ON DETENTION

                            Before Magistrate Judge Patricia L Dodge

Timothy Lanni                                         Samir Sarna
                             Appear for Plaintiff                           Appear for Defendant


Hearing begun 10/10/2019 at 1:15 pm                   Hearing adjourned

Hearing concluded 10/10/2019 at 1:43 pm               Court Reporter        Sharon Siatkowski



Government proffers the evidence in the indictment and reports filed by Agent Leonard Paccini

Cross examination of the witness by Defense

Defense proffers the testimony of witness: Monk (as to employment)

Defense proffers the testimony of Defendant’s daughter:

Defense argument as to the issue of detention

Government argument as to the issue of detention

The court finds, with regards to the issue of detention, that no conditions of release can be

imposed.
